PRESS RELEASE FOR IMMEDIATE RELEASE: CONTACT: CompX International Inc. David A. Bowers 5430 LBJ Freeway, Suite 1700 President & CEO Dallas, Texas75240 Tel. 864-286-1122 COMPX REPORTS FOURTH QUARTER 2008 RESULTS DALLAS, TEXAS … February 25, 2009 … CompX International Inc. (NYSE: CIX) announced today sales of $37.4 million for the fourth quarter of 2008 compared to $42.5 million in the same period of 2007.Operating income was $3.1 million in the fourth quarter of 2008 compared to $1.2 million in the same period in 2007.Operating income in the fourth quarter of 2007 was negatively impacted by $1.9 million in expenses relating to the consolidation of three of the company’s northern Illinois facilities into one new facility.Fourth quarter 2008 operating income was positively impacted by the favorable effect of changes in currency exchange rates of $1.4 million compared to the previous year.Net income for the fourth quarter of 2008 was $700,000, or $0.06 per diluted share, compared to $500,000, or $0.04 per diluted share, in 2007. Net sales for the year ended December 31, 2008 were $165.5 million compared to $177.7 million in the previous year.Excluding a third quarter non-cash goodwill impairment charge of $9.9 million relating to the Marine Components segment, operating income was $16.1 million for the year ended December 31, 2008 compared to operating income of $15.6 million for 2007, although 2007 operating income was impacted by $2.7 million in facility consolidation costs.Including the goodwill impairment charge, operating income for the year ended December 31, 2008 was $6.2 million.The impairment charge is not deductible for tax purposes, and therefore there is no income tax benefit associated with the charge for financial reporting purposes.As a result, the Company reported a net loss of $3.1 million, or $0.25 per diluted share, for year ended December 31, 2008 compared to net income of $9.0 million, or $0.61 per diluted share, in 2007.The non-cash goodwill impairment charge did not affect the Company’s liquidity, cash flows or debt covenant compliance and will not have any impact on future operations.The goodwill impairment charge impacted the 2008 net loss by $9.9 million or $0.80 per share. Net sales comparisons were unfavorably impacted by lower order rates from most customers across all business segments due to general economic conditions.Excluding the goodwill impairment charge, operating income comparisons were primarily impacted by the net result of lower order rates from many of our customers due to unfavorable economic conditions in North America and increased raw material costs, offset by the favorable effects of facility consolidation costs incurred in 2007, the continuation of cost reductions throughout 2008 and changes in foreign currency exchange rates. “One of our main strategies is to continuously improve operational and cost structure efficiencies.This is serving us well in this economic downturn as we are able to reduce the impact on cash flow of lower customer demand by having processes, equipment and facilities that are somewhat flexible to changes in order rates.Unfortunately, this does not totally offset the effect of current economic conditions and results in the painful process of reducing headcount, which we have addressed throughout the year,” commented David A.
